Citation Nr: 1342127	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-39 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for PTSD.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable rating for right (major) shoulder recurrent dislocation disorder.

5.  Entitlement to higher initial ratings for degenerative disc disease of the cervical spine status post cervical fusion, rated as 10 percent disabling from October 2, 2007 to October 11, 2010, 30 percent disabling from October 12, 2010 to February 29, 2012, and 10 percent disabling since March 1, 2012, including the issue of whether the RO properly reduced the 30 percent disability rating based upon a finding of clear and unmistakable error (CUE).

6.  Entitlement to a temporary total evaluation for degenerative disc disease of the cervical spine status post cervical fusion.


REPRESENTATION

Appellant represented by:	J. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to July 1998 and from August 2004 to October 2005, with service in Iraq.  He also has additional service in the Reserves. 

This appeal arises to the Board of Veterans' Appeals (Board) from rating decisions from the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).

In pertinent part, a May 2010 Board decision denied service connection for TBI. Other matters which were before the Board at the time were remanded.  The Veteran appealed the May 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court remanded the claim to the Board pursuant to the terms of a Joint Motion for Remand (JMR).  The Board remanded the TBI issue to the RO in November 2011.

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.  

In a November 2012 decision, the Board granted service connection for residuals of TBI, granted service connection for obstructive sleep apnea, denied service connection for a left ear hearing loss disability, granted an increased rating for PTSD, and granted a 10 percent rating for a left ankle disability.  The Board then remanded the issues of service connection for hypertension and erectile dysfunction, higher initial ratings for right shoulder and cervical spine disabilities, and entitlement to a temporary total evaluation for degenerative disc disease of the cervical spine status post cervical fusion to the RO. 

In an order dated April 23, 2013, the Court remanded an initial rating greater than 10 percent for PTSD up to April 2012, and, an initial rating greater than 30 percent for PTSD after April 2012.  The Court dismissed a remaining hearing loss issue.


FINDING OF FACT

The Veteran died on September [redacted], 2013, before the Board issued a decision on the matters appealed.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board lacks jurisdiction to adjudicate the merits of his claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).


ORDER

The appeal is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


